Citation Nr: 1339715	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected right knee anterior cruciate ligament tear with degenerative changes, status post total knee arthroplasty with residual scars.

2.  Entitlement to a disability rating greater than 10 percent for service-connected right ankle degenerative joint disease, status post removal of osteochondral fragment with residual scars.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran had active service from March 1991 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In his May 2012 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge at a local VA office, which was subsequently scheduled for March 21, 2013.  However, in a March 20, 2013, statement, the Veteran, through his representative, requested that the hearing be rescheduled due to a work conflict.  In an April 2013 statement, the Veteran indicated that he still wished to be rescheduled for a Board hearing.

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Given the Veteran's timely request, a remand of the present appeal is necessary to afford him the requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall contact the Veteran to determine whether he now wants a Board video conference hearing or a Travel Board hearing at the RO.  Schedule the Veteran for the Board hearing of his choosing -video conference or Travel Board.  (If he makes no election, schedule him for a Travel Board hearing.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

